Citation Nr: 1228456	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  12-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on April 8, 2011, at Cary Medical Center in Caribou, Maine.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to February 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Augusta, Maine. 


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to payment or reimbursement for the cost of medical treatment.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to payment or reimbursement for the cost of medical treatment have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2011, the Veteran submitted invoices and statements to VA with respect to medical treatment provided on April 8, 2011, at Cary Medical Center in Caribou, Maine.  By a letter dated in May 2011, the VA Maine Healthcare System informed the Veteran that his claim for VA reimbursement had been disapproved because the services provided were not of an emergent nature such that delay would have been hazardous to the Veteran's life or health, and because a VA medical facility capable of furnishing economical care was readily available in the Veteran's geographic area.  The Veteran perfected an appeal as to the denial of his medical reimbursement claim in January 2012.  However, in July 2012, the Veteran stated that he wished to withdraw his appeal for the issue of entitlement to payment or reimbursement for the cost of medical treatment. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

With regard to the issue of entitlement to payment or reimbursement for the cost of medical treatment, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal as to this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to payment or reimbursement for the cost of medical treatment.  As such, the Board finds that the Veteran has withdrawn his claim as to this issue, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to payment or reimbursement for the cost of medical treatment, and it is dismissed. 


ORDER

The claim of entitlement to payment or reimbursement for the cost of medical treatment provided on April 8, 2011, at Cary Medical Center in Caribou, Maine, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


